DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions.

Response to Amendment
2.	Applicant’s amendment to the claims, filed on October 14th 2016, is acknowledged. Entry of amendment is accepted and made of record.

Response to Arguments/Remarks
3.	Applicant's response filed on October 14th, 2016 regarding the allowability of claims 1-19 has been fully considered and are persuasive in light of the amended claims, arguments/remarks, and examiner’s amendment.

Election/Restrictions
4.	Claims 1-2, 5-7, 9, 11-12, and 14-15  are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 18-22, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
The restriction requirement between species A-B, as set forth in the Office action mailed on November 3, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of species A-B is withdrawn. Claims 3-4, 8, and 10, directed to previously non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on November 3, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.





Examiner’s Amendment
5.	Authorization for this examiner’s amendment was given in an interview with Shengfeng Chen on May 26, 2022.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The following claims are amended:

Claim 9 line 2 change “a first light shielding layer” to “a 

Claim 10 lines 1-2 change “a second light shielding layer” to “a 


Allowable Subject Matter
6.	Claims 1-12, 14-15 and 18-22 are allowed over prior art of record. 
The following is an examiner’s statement of reason for allowance:
The prior art made of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of:

Claim 1, “the first array of subpixels has a number density of subpixels higher than a number density of subpixels of the second array of subpixels” – as instantly claimed and in combination with the additionally claimed limitations. All claims ultimately dependent on independent claim 1 incorporate the same allowable subject matter.
Claim 2 “the intrinsic semiconductor layer and the first active layer are in a same layer and comprise a same polysilicon material ... and the second polarity semiconductor layer comprises a metal oxide conductive material doped with an N-type dopant” — as instantly claimed and in combination with the additionally claimed limitations.

Claim 18 “the first array of subpixels has a number density of subpixels higher than a number density of subpixels of the second array of subpixels” – as instantly claimed and in combination with the additionally claimed limitations. All claims ultimately dependent on independent claim 1 incorporate the same allowable subject matter. All claims ultimately dependent on independent claim 18 incorporate the same allowable subject matter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277. The examiner can normally be reached Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818